By Judge Donald r. Mullins
After considering the respective memoranda, the Court is of the opinion that the special plea of the statute of limitations to the fraud claim should be denied.
It is the opinion of the Court that the facts alleged in Paragraph Eleven of the original Motion for Judgment, though not as clearly stated as they could have been, are sufficient to support a claim of fraud.
The demurrer to the breach of contract claim is well founded because the memorandum letter of June 22,1996, from Mr. Ratliff to Ms. Dye sets forth no definitive time period for which both parties were obligated to perform.
The claim for wrongful termination, in the opinion of this Court, is valid and supported by the allegations set forth in the first amended motion for judgment. It is inconceivable that an employer requiring an employee to commit criminal acts in order to keep her job is not against the public policy of the Commonwealth of Virginia. Therefore, that claim shall remain as well as the claim for fraud.